Citation Nr: 0332444	
Decision Date: 11/20/03    Archive Date: 11/25/03

DOCKET NO.  98-17 767A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel




REMAND

The appellant had active military service from July 1962 to 
October 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Roanoke, Virginia.  

By a March 2001 action, the Board remanded this case for 
additional development.  At that time, the Board noted that 
the RO had not yet considered the appellant's claim in the 
context of a new law-the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), nor had the appellant 
had an opportunity to prosecute his claim in that context.  
Consequently, the matter was remanded to the RO in order to 
ensure the appellant due process of law and to avoid the 
possibility of prejudice.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993).  Upon remand, the RO was specifically 
requested to make reasonable efforts to obtain copies of any 
relevant records of treatment from a Dr. J.S., and from a Dr. 
G.  The RO was also requested to make reasonable efforts to 
obtain a complete set of clinical records from a Dr. J.R., 
including any reports reflecting treatment the appellant may 
have received prior to a period of hospitalization in 
September 1983, as referred to in the September 1983 
consultation noted from Shady Grove Adventist Hospital.  

As per the March 2001 Board remand decision, the RO, in a May 
2001 letter to the appellant, requested that the appellant 
complete, sign, and return VA Forms 21-4142 (Authorization 
for the Release of Information) so that the RO could obtain 
medical evidence from Drs. J.S., G., and J.R.  In this 
regard, the Board recognizes that no response was received 
from the veteran.  Nevertheless, under the VCAA, VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  There is a specific 
duty on the part of VA to notify the claimant of VA's 
inability to obtain certain records, and to notify the 
claimant of further action VA will take regarding the claim, 
and to notify the claimant of his responsibility for 
providing the evidence.  38 C.F.R. § 3.159(e) (2003).  In a 
December 2002 Supplemental Statement of the Case (SSOC), the 
RO did not specifically notify the appellant that it had been 
unable to obtain any medical evidence from Drs. J.S., G., and 
J.R., as required under VCAA.  Therefore, in light of the 
above, it is the Board's determination that the RO has not 
complied with the instructions from the March 2001 remand.  
The Board observes that it is obligated by law to ensure that 
the RO complies with its directives, as well as those of the 
United States Court of Appeals for Veterans Claims (Court).  
The Court has stated that compliance by the Board and the RO 
with remand directives is neither optional nor discretionary.  
Where the remand of the Board or the Court is not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

It should also be pointed out that, in a decision promulgated 
on September 22, 2003--Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, No. 02-7007 (Fed. Cir. September 22,2003)--
the United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) notice under 38 U.S.C.A. § 5103(a) is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice under § 5103(a).  

Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  The RO must review the claims folder 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2003), and any other applicable 
legal precedent.  The appellant should be 
specifically told of the information or 
evidence he needs to submit to 
substantiate his claim, and of the time 
period for response.  38 U.S.C.A. 
§ 5103(b) (West 2003).  He should also be 
told what further evidence the RO will 
obtain, if any.

The RO should specifically request that 
the appellant identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him at 
any time, including following service, 
for his low back disability.  With any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured, to specifically 
include private medical records from Dr. 
J.S. (referred to in a September 1983 
consultation note from Shady Grove 
Adventist Hospital), Dr. G. in Baltimore, 
Maryland (referred to in the appellant's 
November 1998 substantive appeal (VA Form 
9)), and Dr. J.R., including any reports 
reflecting treatment the appellant may 
have received prior to a period of 
hospitalization in September 1983, as 
referred to in the September 1983 
consultation note from Shady Grove 
Adventist Hospital.  

2.  The RO should ensure that its efforts 
to obtain any medical treatment records 
from Drs. J.S., G., and J.R., and any 
other additional pertinent medical 
evidence it tries to obtain, are fully 
documented in the claims folder.  If the 
RO is unsuccessful in obtaining any 
medical treatment records from Drs. J.S., 
G., and/or J.R., or any other additional 
medical evidence, it should inform the 
appellant and his representative of this.  
They should be informed regarding the 
steps the RO would take with respect to 
the claim, and they should also be told 
of the veteran's responsibility for 
providing the sought-after evidence.  

3.  Thereafter, any additional 
evidentiary development deemed 
appropriate should be undertaken.  The RO 
should undertake any other action 
required in light of any submission(s) 
made by the appellant so as to comply 
with the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the RO 
should review and readjudicate the issue 
on appeal.  If any such action does not 
resolve the claim, the RO should issue a 
Supplemental Statement of the Case.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  
38 U.S.C.A. § 5103(b) (West 2003).

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

